Title: To James Madison from Valentin de Foronda, 13 April 1808
From: Foronda, Valentin de
To: Madison, James



Muy seňor mio:
Philada Abril 13 de 1808

Recibí ayer la contextacion de V S à mis cartas del 17 de Marzo y 5 de Abril, y me ha sorprendido la especie de repulsa de este Govierno à la Justa solicitud que le habia hecho de pedir un Barco que conduxese á Europa à un Ministro Extraordinario y Plenipotenciario nombrado por el Rey mi Amo, para la Corte de Milan, qual és el Marques de Casa Yrujo.  Sí, Caballero Madison esta especie de repulsa me parece qe. és inconciliable con los principios de Hospitalidad y de buena inteligencia que subsisten entre estos Estados y mi Soberano.
Paso por alto aquellas frases que se resienten de una cierta mofa.  Tales són, las de proponerme V S que puede ir el Marques de Casa Yrujo à la Havana para dirigirse de allì à Europa, y me ciňo à recordar á V S lo que lé indique el 8 del corrte. sobre que los sintomas qe. aparecen diariamente redoblan mis temores de que se ván afloxando los lazos de amistad, de armonia qe. existen entre estos Estados y el Rey mi Amo.
La negacion de mí solicitud ès una nueva prueba de mis temores: á esto se junta qe. dice la voz publica haberse concedido un Buque de 300 Toneladas à un Agente de una Potencia Beligerante para transportar pasageros: Yo acudo inmediatamente solicìtando el mismo permiso para un objeto tan Justo, como? la conduccìon del Marques de Cas<a Yrujo que despues de haber concluìdo su Mision de Ministro Plenipotenciario en este Pais desea obedecer las ordenes de su Rey y transferirse al puesto à que le llaman los intereses Nacionales y este Govierno no accede à una pretencion que dicta la razon y que se halla canonizada por las Leyes de las Naciones cultas
Sí, Caballero Madison, este Gobierno mediante su poca complacencia a lo que le pide un Agente de S M C, dar lugar à que el Marques de Casa Yrujo salga del pais como un miserable pasagero, sin el decoro que corresponde à la plaza que ha ocupado aqui y que vá à ocupar en Europa.
Este Gobierno lé pone en algun modo una pistola al pecho, pues le fuerza indirectamente si que escoja qualquiera medio sopena de no ser exacto en el cumplimiento de las ordenes qe. tiene y que está resuelto à cumplir.
Quando efectue su viage tal vez podrà encontrar en los Administradores de las Aduanas dificultades sobre algunos Muebles y equipajes que lé són necesarios; pues, piensa llevar consigo a su familia.  Su transporte no se opone al Espiritu del Embargo ni à las razones en que V S ha fundado la negativa ìnesperada; asi me prometo que tendrá à bien dar las ordenes correspondientes paraque por las Aduanas de los Puertos de Philadelphia ó Nueva-York donde cuenta embarcarse el Marques no se ponga obstaculo para la exportacìon de aquellos articulos de su pertinencia y para su uso que lleva consigo à Europa.  Me ofrezco à la disposicion de V S rogando à Dios gue. Su vida ms as.  B. L. M. de V S su mas atento servidor

Valentin de Foronda

